Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-27-2006

USA v. Grayson
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3533




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Grayson" (2006). 2006 Decisions. Paper 1707.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1707


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                     No. 04-3533


                           UNITED STATES OF AMERICA

                                          v.

                                ISSIAH N. GRAYSON,
                                              Appellant


               APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                                D.C. Crim. 03-cr-00250-7
                  District Judge: The Honorable Christopher C. Conner


                       Submitted Under Third Circuit LAR 34.1(a)
                                   January 9, 2006


       Before: BARRY and AMBRO, Circuit Judges, and DEBEVOISE,* District Judge


                           (Opinion Filed: January 27, 2006)


                                      OPINION




   *
   The Honorable Dickinson R. Debevoise, Senior District Judge, United States District
Court for the District of New Jersey, sitting by designation.
BARRY, Circuit Judge

       Appellant Issiah Grayson pled guilty to a one count Information charging him with

Interstate Travel in Aid of Racketeering, in violation of 18 U.S.C. § 1952(a)(3). Based on

its finding that Grayson possessed in excess of five grams of crack cocaine, the District

Court determined that the base offense level was 26 and that, after a downward

adjustment of two levels for acceptance of responsibility, the total offense level was 24.

Although the Sentencing Guidelines imprisonment range was 100 to 125 months given

Grayson’s criminal history category of VI, the statutory maximum term of imprisonment

was five years. The District Court sentenced Grayson to sixty months imprisonment.

       Grayson challenges his sentence under United States v. Booker, 543 U.S. 220

(2005). In Booker, the Supreme Court held that mandatory enhancement of a maximum

sentence under the Sentencing Guidelines based on facts neither admitted by the

defendant nor found by a jury violates the Sixth Amendment. Grayson contends that his

sentence violates the Sixth Amendment because there was neither a jury finding nor an

admission regarding the quantity of drugs involved in his crime.

       Grayson was sentenced before the Supreme Court’s decision in Booker. In United

States v. Davis, 407 F.3d 162 (3d Cir. 2005) (en banc), we concluded that defendants

sentenced before Booker should have their sentencing challenge “remand[ed] for

consideration of the appropriate sentence by the District Court in the first instance.” Id. at

166. Thus, although we will affirm Grayson’s conviction, we will vacate his sentence



                                              2
and remand for resentencing in accordance with Booker.




                                          3